Exhibit WASTE2ENERGY, INC. INTRODUCTION TO PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (Unaudited) The following unaudited pro forma condensed combined financial statements give effect to the merger between Waste2Energy, Inc. (“Waste2Energy”) and Maven Media Holdings, Inc. (“Maven Media”) and certain other transactions that Waste2Energy and Maven Media completed on May 28, 2009. On May 28, 2009, Waste2Energy merged with Waste2Energy Acquisition Co., a wholly-owned subsidiary of Maven Media (“Acquisition Sub”), whereby 100% of the shares of capital stock of Waste2Energy were exchanged for 45,981,770shares of common stock of Maven Media, a publicly traded company with no operations (the “Merger”). As a result of the Merger, the former stockholders of Waste2Energy became the controlling stockholders of Maven Media. Accordingly, the Merger is a reverse merger that has been accounted for as a recapitalization of Waste2Energy.The historical financial statements of Waste2Energy will become the Maven Media historical financial statements. The unaudited pro forma information is presented for illustration purposes only in accordance with the assumptions set forth below and in the notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet combines the balance sheets of Waste2Energy and Maven Media and gives pro forma effect to (i) the Merger in which Waste2Energy is deemed to be the acquiring entity for accounting purposes; (ii) completion of a financing transaction involving the issuance of 254,500 units at $2.00 in an ongoing private placement,as described below,with each unit consisting of three shares of common stock and threethree-year common stock purchase warrants for aggregate gross proceeds of $509,000, plus the related financing expenses;(iii) cancellation of 2,000,000 shares of Maven Media common stock; and (iv) certain other transactions completed at the time of the Merger as if Waste2Energy and Maven Media completed such transactions as of December 31, 2008. The unaudited pro forma condensed combined statements of operations as of December 31, 2008and March 31, 2008, combine the statement of operations of Waste2Energy and Maven Media and give pro forma effect to these transactions as if they were completed at the beginning of the periods, April 1, 2008 and April 10, 2007, respectively. The unaudited pro forma condensed combined balance sheet and statements of operations should be read in conjunction with the separate historical financial statements of Waste2Energy, appearing elsewhere herein, and the historical financial statements of Maven Media, as filed and issued in Form 10-Q for the quarter ended December 31, 2008 and related notes thereto. These unaudited pro forma condensed combined financial statements may not be indicative of what would have occurred if the reverse merger had actually occurred on the indicated dates and they should not be relied upon as an indication of future results of operations. The Merger On the Closing Date, assuming satisfaction of all closing conditions under the Merger Agreement, (i) the stockholders of Waste2Energy (the “Waste2Energy Stockholders”) will surrender all of the issued and outstanding shares of Waste2Energy capital stock and receive, in exchange for45,981,770shares of common stock of Maven Media; (ii) all warrants to purchase shares of Waste2Energy common stock outstanding immediately prior to the Merger will be replaced with corresponding new warrants to purchase shares of common stock in a manner that does not disadvantage any existing warrant holder as to strike price, exercise period or vesting; (iii) the current stockholders of Maven Media will retain 1,000,000 shares of common stock of Maven Media; and (iv) the Acquisition Sub will merge with and into Waste2Energy with Waste2Energy surviving the Merger. The Private
